DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (US 6,382,286).
As best depicted in Figure 1, Minagawa is directed to a tire construction comprising first and second sidewall defined by an axially outermost, first sidewall layer 7 and an axially innermost, second sidewall layer 6.  Minagawa further teaches that (a) said first sidewall layer has a JIS hardness between 52 and 59 and (b) said first sidewall layer has a preferred thickness of 60% or less of the overall sidewall thickness (Column 4, Lines 29-40).  Minagawa also teaches several exemplary tire constructions in which a first sidewall layer has inferior mechanical properties than said second sidewall layer (Tables 1 and 2).  In particular, Examples 1-3 include a first axially outermost layer having a smaller carbon black loading (40 phr vs 60 phr) and a smaller hardness (62 vs 56 or 58), as compared to a second axially innermost layer.  While a specific ratio between VP1 and VP2 (propagation rates) is not disclosed by Minagawa, it 
With respect to claim 11, respective sidewall layers would be expected to have “substantially equal” moduli (given the similarity in rubber compositions).
Regarding claim 12, one of ordinary skill in the art at the time of the invention would have found the claimed ratio obvious given the general disclosure for respective sidewall layers.  Again, the first sidewall layer can have a JIS hardness as low as 52 and an exemplary composition for said second sidewall layer has a JIS hardness of 62.  Given such a disparity in 
With respect to claims 13 and 14, the first sidewall layer comprises natural rubber and butadiene rubber and between 30 and 55 phr of carbon black) (Table 1).  This is extremely similar to the composition used in Applicant’s first sidewall (Paragraph 47).  As such, it is believed that the first sidewall composition of Minagawa would demonstrate properties in accordance to the claimed invention.      
Regarding claims 15 and 16, a fair reading of Minagawa suggests a second sidewall rubber composition having superior mechanical properties, as compared to the first sidewall composition.  Thus, the claimed modulus would have been expected to be present in the tire of Minagawa (significantly greater carbon black loading and hardness value, as compared to a first sidewall layer).  In this same regard, superior mechanical properties are commonly associated with greater loss tangent values and such is consistent with the claimed values.
As to claims 17 and 18, a fair reading of Minagawa does not limit the exact type of carbon black for respective sidewall layers.  Additionally, N220 and N330 are two of the most well-known and conventionally used carbon blacks in a wide variety of tire components, including tire sidewalls.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any type of well-known carbon black in respective sidewall layers as long as the innermost sidewall layer demonstrates superior mechanical properties, as compared to the outermost sidewall layer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.